IN THE SUPREME COURT OF THE STATE OF DELAWARE

GEORGE BISHOP,                           §
                                         §   No. 8, 2019
       Defendant Below,                  §
       Appellant,                        §   Court Below—Superior Court
                                         §   of the State of Delaware
       v.                                §
                                         §   Cr. ID Nos. 1712005140 (N)
STATE OF DELAWARE,                       §   & 1802006245 (N)
                                         §
       Plaintiff Below,                  §
       Appellee.                         §

                          Submitted: May 17, 2019
                          Decided:   June 21, 2019

Before STRINE, Chief Justice; VALIHURA and TRAYNOR, Justices.

                                 ORDER

      Upon consideration of the appellant’s Supreme Court Rule 26(c) brief, the

State’s response, and the record below, it appears to the Court that:

      (1)    In February 2018, the appellant, George Bishop, was charged by

indictment with multiple crimes including Assault in the Second Degree, Assault in

the Third Degree, Strangulation, Terroristic Threatening, and Tampering with a

Witness. On August 6, 2018, Bishop pled guilty to Strangulation, Tampering with

a Witness, and Assault in the Third Degree. The remaining charges were dismissed.

The Superior Court sentenced Bishop as follows: (i) for Strangulation, five years of

Level V incarceration, suspended after three years for decreasing levels of

supervision; (ii) for Tampering with a Witness, five years of Level V incarceration,
suspended after three years for one year of Level III probation; and (iii) for Assault

in the Third Degree, one year of Level V incarceration. This is Bishop’s direct

appeal.

         (2)     On appeal, Bishop’s counsel (“Counsel”) filed a brief and a motion to

withdraw under Supreme Court Rule 26(c) (“Rule 26(c)”). Counsel asserts that,

based upon a complete and careful examination of the record, there are no arguably

appealable issues. Counsel informed Bishop of the provisions of Rule 26(c) and

provided Bishop with a copy of the motion to withdraw and the accompanying brief.

Counsel also informed Bishop of his right to identify any points he wished this Court

to consider on appeal.          Bishop has not submitted any points for the Court’s

consideration. The State has responded to the Rule 26(c) brief and argues that the

Superior Court’s judgment should be affirmed.

         (3)     When reviewing a motion to withdraw and an accompanying brief, this

Court must: (i) be satisfied that defense counsel has made a conscientious

examination of the record and the law for arguable claims; and (ii) conduct its own

review of the record and determine whether the appeal is so totally devoid of at least

arguably appealable issues that it can be decided without an adversary presentation.1

         (4)     The Court has reviewed the record carefully and conclude that Bishop’s

appeal is wholly without merit and devoid of any arguably appealable issue. We


1
    Penson v. Ohio, 488 U.S. 75, 83 (1988); Leacock v. State, 690 A.2d 926, 927-28 (Del. 1996).


                                                 2
also are satisfied that counsel made a conscientious effort to examine the record and

the law and properly determined that Bishop could not raise a meritorious claim on

appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED. The motion to withdraw is moot.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice




                                         3